

115 HR 5911 IH: Arctic Cultural and Coastal Plain Protection Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5911IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Huffman (for himself, Mr. Grijalva, Mr. Gallego, Mr. Lowenthal, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend Public Law 115–97 (commonly known as the Tax Cuts and Jobs Act) to repeal the Arctic
			 National Wildlife Refuge oil and gas program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Arctic Cultural and Coastal Plain Protection Act. 2.FindingsThe Congress finds the following:
 (1)Americans cherish the continued existence of expansive, unspoiled wilderness ecosystems and wildlife found on their public lands and feel a strong moral responsibility to protect this wilderness heritage as an enduring resource to bequeath undisturbed to future generations of Americans.
 (2)It is widely believed by ecologists, wildlife scientists, public land specialists, and other experts that the wilderness ecosystem centered around and dependent upon the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, represents the very epitome of a primeval wilderness ecosystem and constitutes the greatest wilderness area and diversity of wildlife habitats of its kind in the United States.
 (3)President Dwight D. Eisenhower initiated protection of the wilderness values of the Arctic coastal plain in 1960 when he set aside 8,900,000 acres establishing the Arctic National Wildlife Range expressly for the purpose of preserving unique wildlife, wilderness and recreational values.
 (4)When the Arctic National Wildlife Refuge was established in 1980 by paragraph (2) of section 303 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 90; 23 16 U.S.C. 668dd note), subparagraph (B) recognized the following four additional purposes of the Arctic National Wildlife Refuge:
 (A)To conserve fish and wildlife populations and habitats in their natural diversity including the Porcupine caribou herd.
 (B)To fulfill the international treaty obligations for the United States with respect to fish and wildlife and their habitats.
 (C)To provide … the opportunity for continued subsistence use by local residents. (D)To ensure … water quality and quantity within the refuge.
 (5)A majority of Americans have supported and continue to support preserving and protecting the Arctic National Wildlife Refuge, including the Arctic coastal plain, from any industrial development and consider oil and gas exploration and development in particular to be incompatible with the purposes for which this incomparable wilderness ecosystem has been set aside.
 (6)Canada has taken action to preserve those portions of the wilderness ecosystem of the Arctic that exist on its side of the international border and provides strong legal protection for the habitat of the Porcupine caribou herd that migrates annually through both countries to calve on the Arctic coastal plain.
 (7)The Gwich’in people of eastern Alaska and Northwestern Canada have relied on the Porcupine caribou herd for millennia and caribou is a vital cultural, spiritual, and nutritional resource for the Gwich’in.
 (8)The Arctic is being impacted by climate change at unprecedented levels. Temperatures are rising at twice the rate of the rest of the country, and wildlife and habitat that depend on the Arctic are being detrimentally impacted.
 (9)Title II, section 20001 of Public Law 115–97 (commonly known as the Tax Cuts and Jobs Act) would allow an oil and gas program on the Coastal Plain. Oil and gas activities are not compatible with the protection of this national treasure.
 (10)Repeal of section 20001 would best protect the unspoiled ecosystem of the Coastal Plain, the human rights of the Gwich’in, and the integrity of the National Wildlife Refuge System.
 3.Statement of policyThe Congress hereby declares that it is the policy of the United States— (1)to honor the decades of bipartisan efforts that have increasingly protected the great wilderness ecosystem of the Arctic coastal plain;
 (2)to sustain this natural treasure for the current generation of Americans; (3)to honor and respect the human rights of the Gwich’in; and
 (4)to do everything possible to protect and preserve this magnificent natural ecosystem so that it may be bequeathed in its unspoiled natural condition to future generations of Americans.
 4.Repeal of Arctic National Wildlife Refuge oil and gas programSection 20001 of Public Law 115–97 is hereby repealed. 